 

 

 

 

NINTH AMENDMENT TO CREDIT AGREEMENT

 

This Ninth Amendment to Credit Agreement (“Amendment”) is made as of May 14,
2009, by and among U.S. PREMIUM BEEF, LLC, a Delaware limited liability company
(together with its successors and assigns, the “Borrower”), and COBANK, ACB, an
agricultural credit bank (“CoBank”), as Agent (in such capacity, the “Agent”)
and as the sole Syndication Party as of the date of this Amendment.

 

RECITAL

 

This Amendment is made with respect to the Credit Agreement (Term Loan) dated as
of November 25, 1997 (as amended, modified, supplemented, renewed or restated
from time to time, the “Agreement”).  Capitalized terms that are not defined in
this Amendment shall have the meanings assigned to them in the Agreement.  The
parties desire to re-advance amounts of the Loan from time to time up to
$13,000,000 in the aggregate outstanding and to otherwise amend certain
provisions of the Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and of the terms and
conditions contained in this Amendment, and of any loans or extensions of credit
or other financial accommodations heretofore, now or hereafter made to or for
the benefit of Borrower, the parties agree as follows:

 

            1.         Borrower is presently indebted under the Loan in the
amount $2,316,763.34 (said existing indebtedness may sometimes be referred to
herein as “Tranche A” of the Loan).  All terms of the Agreement relating to
Tranche A of the Loan, including but not limited to the accrual and repayment of
interest and the repayment of principal shall not be affected by this
Amendment. 

 

2.         Subject to the conditions set forth in Section 9 hereof and Sections
11.1.12, 11.1.23, 11.2.1, 11.2.9 and 11.2.10 and 11.3 of the Agreement, but
otherwise the terms of the Agreement to the contrary notwithstanding, the
Syndication Parties agree, each as to their Syndication Share to, in addition to
Tranche A of the Loan, to re-advance amounts of the Loan previously repaid, from
time to time through the Maturity Date, up to the initial amount of $13,000,000,
reducing to $10,000,000 on May 31, 2010, in the aggregate outstanding (said
re-advances may sometimes be referred to herein as “Tranche B” of the Loan). 
Amounts re-advanced and repaid under Tranche B of the Loan may be again
re-advanced, provided that at no time shall the aggregate amount outstanding
under Tranche B of the Loan exceed in the initial amount of $13,000,000,
reducing to $10,000,000 on May 31, 2010.  As of the date of this Amendment the
Syndication Share of CoBank is 100%.  Amounts re-advanced and repaid under
Tranche B of the Loan may be used by Borrower for working capital and for
general corporate purposes.  Notwithstanding the foregoing, during at least 30
consecutive days during each calendar year the amount outstanding under Tranche
B of the Loan shall be $0.  The Aggregate Commitment shall be in the initial
amount of $15,316,763.34, reducing to $11,287,090.78 on May 31, 2010.  The
amount set forth in the Note payable to CoBank shall be deemed to read
$15,316,763.34 and the Agreement (as amended by this Amendment) shall govern and
control over any contrary terms of the Note.

 

 

 

--------------------------------------------------------------------------------

 


 

 

 

 

 

3.         Terms of the Agreement to the contrary notwithstanding, as to Tranche
B of the Loan the Maturity Date shall be July 1, 2011.  If not due sooner by
reason of acceleration, the principal amount outstanding under Tranche B of the
Loan together with any unpaid interest accrued thereon, shall be due and payable
on said Maturity Date.

 

4.         Terms of the Agreement to the contrary notwithstanding, as to Tranche
B of the Loan, interest shall accrue and be payable as follows:

 

(a)        Advances may be maintained as Base Rate Advances or LIBOR Rate
Advances according to the same terms and procedures as are set forth in the
Sixth Amended and Restated Credit Agreement made as of the 25th day of July,
2007, as amended by the First and Second Amendments thereto (but not as may be
subsequently amended unless agreed by the appropriate parties to this Agreement)
by and among National Beef Packing Company, LLC, a Delaware limited liability
company (“National Beef”), and the other financial institutions signatory
thereto (the “National Beef Agreement”), except (a) each request for an advance
shall be in a minimum amount of $25,000 and an integral multiple of $25,000 and
(b) any request for a LIBOR Rate Advance must be given by Borrower no later than
11:00 a.m. mountain time on the Business Day prior to the date of any proposed
LIBOR Rate Advance;

 

(b)        For purposes of determining Applicable Margin (but for no other
purpose), Borrowing Base Availability shall have the meaning assigned to it in
the National Beef Agreement;

 

(c)        Applicable Margin shall have the meaning assigned to it in the
National Beef Agreement for Line of Credit Loans to National Beef with reference
to the Borrowing Base Availability of National Beef, plus, in each case one
quarter of one percent (0.25%);

           

(d)        Interest on Advances that are maintained as Base Rate Advances shall
be accrued and shall be payable in the same manner and according to the same
terms as set forth for Base Rate Advances under the National Beef Agreement
(making reference to the Base Rate as defined in the National Beef Agreement and
the Applicable Margin), except (a) it shall be calculated with the interest rate
being converted to a daily rate on the basis of a year consisting of 360 days
and applied based on the actual number of days the Advance is outstanding, and
(b) shall be payable monthly in arrears on the twentieth day of the following
month;

           

(e)        Interest on Advances that are maintained as LIBOR Rate Advances shall
be accrued and shall be payable in the same manner and according to the same
terms as set forth for LIBOR Rate Advances under the National Beef Agreement
(making reference to the LIBOR Rate as defined in the National Beef Agreement,
Interest Periods as defined in the National Beef Agreement, and the Applicable
Margin); and

 

 

           

2


 

--------------------------------------------------------------------------------

 


 

 

 

 

(f)         After the occurrence of an Event Default and for so long as such
Event of Default is continuing, the Agent may notify Borrower that any and all
amounts due shall bear interest, from the date of such notice by the Agent and
for so long as such Event of Default continues, payable on demand, at a rate per
annum (the “Default Rate”) equal to the lesser of (i) with respect to a Base
Rate Advance, the sum of two percent (2.0%) per annum plus the Base Rate (as
defined in the National Beef Agreement) in effect from time to time plus the
Applicable Margin; or (ii) with respect to a LIBOR Rate Advance, during the
Interest Period (as defined in the National Beef Agreement) in which the Event
of Default has occurred, the sum of two percent (2.0%) per annum plus the LIBOR
Rate (as defined in the National Beef Agreement) then in effect for such LIBOR
Rate Advance plus the Applicable Margin, and in Interest Periods (as defined in
the National Beef Agreement) subsequent to that in which the Event of Default
occurred, the Default Rate applicable to a Base Rate Advance as calculated under
(i) hereof.

 

5.         Terms of the Agreement to the contrary notwithstanding, Borrower
agrees to pay to the Agent for distribution to the Syndication Parties (based on
their applicable respective Syndication Shares) a quarterly non-use fee on the
daily average unused amount of Tranche B of the Loan at the rate per annum of
one quarter of one percent (0.25%) (the “Non-Use Fee”).  The Non-Use Fee for
each calendar quarter shall be due and payable in arrears on the first Business
Day of each January, April, July and October hereafter through the Maturity Date
applicable to the Line of Credit Loans.  A pro-rated non-use fee shall be due
and payable on the first Business Day of the quarter following the date of this
Amendment and on the Maturity Date applicable to the Tranche B of the Loan.  The
Non-Use Fee shall be earned as it accrues.

 

6.         Terms of the Agreement to the contrary notwithstanding, Working
Capital and Net Worth shall be calculated on a consolidated basis.

 

7.         Section 12.2.3 of the Agreement is hereby amended in its entirety to
read as follows:

 

“12.2.3            Notice of Suit, Adverse Change, ERISA Event or Default.  The
Borrower shall, as soon as possible, and in any event within ten (10) Business
Days after the Borrower learns of the following, give written notice to the
Agent of (a) any proceeding being instituted or threatened to be instituted by
or against either the Borrower or any subsidiary of Borrower in any federal,
state, local or foreign court or before any commission or other regulatory body
(federal, state, local or foreign) for which claimed damages exceed $2,000,000,
(b) any material adverse change in the business, assets or condition, financial
or otherwise, of either the Borrower or any subsidiary of Borrower, (c) any
ERISA Event and (d) the occurrence of any Potential Default or Event of
Default.  Within three (3) Business Days after the Agent’s receipt of such
written notice, the Agent shall forward such notice to the Syndication Parties.”

 

8.         Sections 12.2.5 and 12.2.6 of the Agreement are hereby deleted and
replaced with “This Section Intentionally Omitted”

 

9.         Section 13.11 of the Agreement is hereby amended in its entirety to
read as follows:

 

 

3


 

--------------------------------------------------------------------------------

 


 

 

 

 

“13.11 Payment of Dividends.  Borrower shall not, directly or indirectly,
declare or pay any dividends on account of any units of any class of its equity
or any of its patronage notices now or hereafter outstanding, or set aside or
otherwise deposit or invest any sums for such purpose, or redeem, retire,
defease, purchase or otherwise acquire any units of any class of its equity or
any of its patronage notices (or set aside or otherwise deposit or invest any
sums for such purpose) for any consideration other than additional units or
patronage notices or apply or set apart any sum, or make any other distribution
(by reduction of capital or otherwise) in respect of any such units of any class
of its equity or any of its patronage notices, or make any other distribution or
allocation of its earnings, surplus or assets to any holder of units of any
class of its equity or any of its patronage notices, or agree to do any of the
foregoing; provided, that Borrower may, so long as Borrower is treated as a
partnership for tax purposes, make distributions to its members on account of
the federal and state income taxes that would be assessed to such members based
on Borrower’s income, provided that Borrower delivers to the Agent a certificate
that no Event of Default has occurred or will result thereby, further provided
that the aggregate amount of all such distributions with respect to any calendar
year may not exceed the amount of such income which would be taxable to such
members for such calendar year multiplied by the maximum applicable state and
federal income tax rate for the calendar year in which taxed, and further
provided that interim quarterly distributions shall not exceed seventy five
percent (75%) of the estimated federal and state income taxes that would be
assessed to such members based on Borrower’s income multiplied by the maximum
applicable state and federal income tax rate.”

 

10.       The Loan (Tranche A of the Loan and Tranche B of the Loan) shall
continue to be secured as provided for in the Security Documents.

 

11.       In addition to all other Event’s of Default set forth in the
Agreement, the occurrence of a Matured Default under the National Beef Agreement
shall be an Event of Default.  Agent shall use its commercially reasonable best
efforts to provide to Borrower any default notice or termination notice under
the National Beef Agreement at the same time that such notices are delivered to
National Beef.

 

12.       In addition to the affirmative covenants set forth in the Agreement,
Borrower agrees to cooperate with CoBank to finalize and execute an Amended and
Restated version of the Agreement substantially in the form presented to
Borrower as a draft on or about the date of this Amendment.

 

13.       This Amendment shall be effective as of its date, conditioned upon the
execution and delivery to the Agent in form and substance acceptable to the
Agent of this Amendment, executed by Borrower and the Agent; and payment of an
Amendment Fee to the Agent in the amount of $7,500.

 

4


 

--------------------------------------------------------------------------------

 


 

 

 

 

14.       This Amendment shall be an integral part of the Agreement, and all of
the terms set forth therein are hereby incorporated in this Amendment by
reference, and all terms of this Amendment are hereby incorporated into said
Agreement as if made an original part thereof.  All of the terms and conditions
of the Agreement, which are not modified in this Amendment, shall remain in full
force and effect.  To the extent the terms of this Amendment conflict with the
terms of the Agreement, the terms of this Amendment shall control.

 

15.       This Amendment may be executed in several counterparts, each of which
shall be construed together as one original.  Facsimile (or other electronic)
signatures on this Amendment shall be considered as original signatures.

 

[Signature Pages Follow]

 

 

 

 

 

 

5


 

--------------------------------------------------------------------------------

 


 

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first herein above written.

 

U.S. PREMIUM BEEF, LLC

 

By: __________________________

Its: __________________________

 

COBANK, ACB, individually and as Agent and Syndication Party

 


BY: __________________________

Its: __________________________

 

 

{SIGNATURE PAGE TO NINTH AMENDEMENT TO CREDIT AGREEMENT}


6

 

--------------------------------------------------------------------------------

 

 